Exhibit 10.3 SEVENTH AMENDMENT TO THE BRANDED JOBBER CONTRACT This Seventh Amendment to the Branded Jobber Contract (“Seventh Amendment”) dated June 1, 2011 (“Seventh Amendment Date”), is between BP Products North America Inc., a Maryland corporation with offices at 30 South Wacker Drive, Suite 900, Chicago, Illinois 60606 (“Company”), and The Pantry, Inc., a Delaware corporation with an address at 305 Gregson Drive, Cary, North Carolina 27511 (“Jobber”). WITNESSTH: WHEREAS, Company and Jobber have entered into a Branded Jobber Contract dated February 1, 2003, as amended by an Amendment to the Branded Jobber Contract dated February 14, 2003 (“First Amendment”), a Second Amendment to the Branded Jobber Contract dated June 11, 2004 (“Second Amendment”), a Third Amendment to the Branded Jobber Contract dated July 18, 2006 (“Third Amendment”), a Fourth Amendment to the Branded Jobber Contract dated July 30, 2007 (“Fourth Amendment”), a Fifth Amendment to the Branded Jobber Contract dated November 1, 2009 (“Fifth Amendment”), a Sixth Amendment to the Branded Jobber Contract dated March 1, 2010 (“Sixth Amendment”), and a Diesel Rider dated May 10, 2011 (collectively, the “Branded Jobber Contract”), in which Company agrees to sell and Jobber agrees to purchase and receive Company’s currently offered and available BP branded gasoline products, as determined and designated by Company; and WHEREAS, Jobber has executed an Unbranded Term Contract as offered by Company on June 1, 2011; and WHEREAS, Company and Jobber have agreed to reduce any amount owed by Jobber to Company pursuant to Paragraph 36 of the Branded Jobber Contract to zero ($0.00); and WHEREAS, Company and Jobber have agreed to debrand BP branded retail sites pulling BP Product from the following BP supply terminals: Belton, SC, Spartanburg, SC, Collins, MS, Bainbridge, GA, Birmingham, AL, Chesapeake, VA, Richmond, VA, charlotte, NC, Athens, GA, Roanoke, VA, and Knoxville, TN; and WHEREAS, both parties desire to amend the Branded Jobber Contract to update and modify existing terms and conditions and Attachments to the Branded Jobber Contract. NOW, THEREFORE, in consideration of the mutual covenants, conditions and promises contained in this Seventh Amendment, Company and Jobber hereby agree as follows: [***]Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. A.Capitalized Terms. Unless otherwise indicated, all capitalized terms used but not defined in this Seventh Amendment have the same meanings assigned to them in the Branded Jobber Contract. B.Effectiveness. This Seventh Amendment will be effective upon the later of (a) the Seventh Amendment Date, or (b) the execution of the Branded Diesel Rider to the Branded Jobber Contract dated May 10, 2011 (“Seventh Amendment Effective Date”). C.Amended Terms. 1. Attachment A to the Branded Jobber Contract is deleted in its entirety and replaced with the Attachment A to the Branded Jobber Contract dated as of the Seventh Amendment Date attached hereto as the Exhibit to this Seventh Amendment. 2. The final sentence of Paragraph 35 and the chart at the end of Paragraph 35 of the Branded Jobber Contract are deleted in their entirety and replaced with the two sentences and chart below: For purposes of paragraphs 35, 36 and 38 of the Branded Jobber Contract, (a) “Branded Product” means branded gasoline products and branded diesel products, and does not include unbranded gasoline or diesel products; and (b) branded diesel products may count for only up to [***] of Branded Product with respect to the Minimum Volume Requirement for any given period. For purposes of paragraphs 37, 44 and 45 of the Branded Jobber Contract, “Branded Product” means branded gasoline products and does not include diesel fuel (unbranded or branded) and unbranded gasoline products. Period Minimum Volume Requirement From To (in gallons) July 1,2005 Sept. 30, 2006 Oct. 1,2006 Sept. 30, 2008 Oct. 1,2008 Sept. 30, 2009 Oct. 1,2009 Sept. 30, 2010 Oct. 1,2010 Sept. 30, 2011 Oct. 1,2011 Sept. 30, 2012 [***]Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. 3. Paragraph 36 of the Branded Jobber Contract is deleted in its entirety and replaced with the paragraph below: 36. Minimum Volume Requirement Guarantee. In any period in which Jobber fails to purchase ninety-five percent (95%) or less of the Minimum Volume Requirement as set forth in paragraph 35, Jobber will pay to Company an amount equal to two cents ($0.02) per gallon times the difference between the actual volume of Branded Product purchased and ninety-five percent (95%) of the Minimum Volume Requirement (“95% Threshold”) during the given period. If some or all of Jobber’s failure to purchase ninety-five percent (95%) or less of the Minimum Volume Requirement is attributable to Company exercising its rights under paragraph 22 of this Contract, Jobber’s [***] in the previous sentence is [***] by an amount equal to [***] ([***]) per gallon times the number of gallons below the 95% Threshold not purchased by Jobber due exclusively to Company exercising its rights under paragraph 22 of this Contract. Jobber will make such payment to company within thirty (30) days of receiving an invoice from Company via Electronic Fund Transfer (EFT). 4. The first sentence of Paragraph 37(a) of the Branded Jobber Contract is deleted in its entirety and replaced with the sentence below: (a) Effective on the Seventh Amendment Effective Date and ending on the expiration of the Term of this Branded Jobber Contract, Company will [***], beginning with the [***] and [***] notwithstanding the [***]: [***] [***] [***] D.Waiver of 2010 Volume Shortfall Payment. BP hereby waives and releases any obligation of Jobber for payment to BP of any amount pursuant to Paragraph 36 of the Branded Jobber Contract for the period of October 1, 2009 to September 30, 2010. [***]Confidential treatment requested pursuant to a request for confidential treatment filed with the Securities and Exchange Commission. Omitted portions have been filed separately with the Commission. E.Debranded Retail Sites. For any Retail Site with a Jobber Outlet Incentive Program Contact (“JOIP Contract”) dated on or before the Seventh Amendment Date, Jobber will not be required to repay BP any of the unamortized balances due BP for debranding such Retail Site on or after the Seventh Amendment Date, notwithstanding anything to the contrary set forth in the JOIP Contract(s) related to such Retail Site. F.Entire Agreement. Except as expressly provided in this Seventh Amendment, all terms and conditions of the Branded Jobber Contract shall remain in full force and effect. The Branded Jobber Contract, as amended by this Seventh Amendment, expresses the entire agreement of Buyer and Seller with respect to its subject matter. Neither party has made any promise or inducement which is not expressly set forth in the Branded Jobber Contract or this Seventh Amendment. Upon the Seventh Amendment Date, each reference in the Branded Jobber Contract to “this Branded Jobber Contract,” “this Contract,” or “this contract” shall mean and be a reference to the Branded Jobber Contract as amended hereby. G.Counterparts. This Seventh Amendment may be executed in one or more counterparts, each of which shall be deemed an original but all of which taken shall constitute one and the same instrument. H.Conflicting Terms. Notwithstanding anything herein to the contrary, to the extent that any of the terms and conditions of the Branded Jobber Contract conflict with this Seventh Amendment, this Seventh Amendment shall control. I.Ratification of Branded Jobber Contract. As amended herein and hereby, Company and Jobber ratify and reaffirm the terms of the Branded Jobber Contract and acknowledge that this Seventh Amendment is incorporated within the Branded Jobber Contract. SIGNATURE PAGE TO FOLLOW SIGNATURE PAGE TO SEVENTH AMENDMENT TO THE BRANDED JOBBER CONTRACT IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to be executed as of the Seventh Amendment Date. BP Products North America Inc. The Pantry, Inc. /s/ K.T. Phelan /s/ Terrance Marks Printed Name: K. T. Phelan Printed Name: Terrance Marks Title: Senior VP Title: President & CEO EXHIBIT TO SEVENTH AMENDMENT TO THE BRANDED JOBBER CONTRACT Attachment A to the Branded Jobber Contract dated as of the Seventh Amendment Date is attached following this page. ATTACHMENT A TO BRANDED JOBBER CONTRACT (RETAIL) Approved Retail Sites and Jobber's Designated Terminals Branded Jobber: The Pantry Updated: April 15, 2011 Branded Jobber Agreement Dated: 2/1/2003 TOTAL VOLUME: (Year 2010) SVB # DBA Name Address County Terminal Branded Gasoline Branded Diesel Diesel Offer KANGAROO EXP #3384 1 JACKSON THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #405 3 LEE THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #358 6 CUMBERLAND THE PANTRY INC Yes No KANGAROO EXP #3139 1 CUMBERLAND THE PANTRY INC Yes No KANGAROO EXP #391 3 CHRISTIAN THE PANTRY INC Yes No KANGAROO EXP #394 CHRISTIAN THE PANTRY INC Yes No KANGAROO EXP #419 1 LOGAN THE PANTRY INC Yes No KANGAROO EXP #420 LOGAN THE PANTRY INC Yes No KANGAROO EXP #679 2 CHRISTIAN THE PANTRY INC Yes No KANGAROO EXP #402 MONTGOMERY THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #407 1 MONTGOMERY THE PANTRY INC Yes No KANGAROO EXP #443 MONTGOMERY THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #841 5 RUTHERFORD THE PANTRY INC Yes No KANGAROO EXP #451 1 MONTGOMERY THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #473 1 MONTGOMERY THE PANTRY INC Yes No L & R MARKET 4708 SUMNER THE PANTRY INC Yes No KANGAROO EXP #474 RUTHERFORD THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #908 1 HORRY THE PANTRY INC Yes No KANGAROO EXP #3069 4 HORRY THE PANTRY INC Yes No KANGAROO EXP #295 1 BEAUFORT THE PANTRY INC Yes No KANGAROO EXP #422 & 6TH AVE HORRY THE PANTRY INC Yes No KANGAROO EXP #441 1 ALAMANCE THE PANTRY INC Yes No KANGAROO EXP #112 ALAMANCE THE PANTRY INC Yes No KANGAROO EXP #481 3 CUMBERLAND THE PANTRY INC Yes No KANGAROO EXP #382 1 ORANGE THE PANTRY INC Yes No KANGAROO EXP #3486 5 RICHLAND THE PANTRY INC Yes Yes BP BRANDED ULS2 KANGAROO EXP #3246 1 AIKEN THE PANTRY INC Yes No KANGAROO EXP #3270 1 RICHMOND THE PANTRY INC Yes No KANGAROO EXP #3249 AIKEN THE PANTRY INC Yes No KANGAROO EXP #3252 1 AIKEN THE PANTRY INC Yes No KANGAROO EXP #3140 3 HORRY THE PANTRY INC Yes Yes BP BRANDED ULS2 KANGAROO EXP #3253 AIKEN THE PANTRY INC Yes No KANGAROO EXP #3243 3 AIKEN THE PANTRY INC Yes No KANGAROO EXP #3244 1 AIKEN THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #386 ORANGE THE PANTRY INC Yes No KANGAROO EXP #3271 2 AIKEN THE PANTRY INC Yes No KANGAROO EXP #3266 3 RICHMOND THE PANTRY INC Yes No KANGAROO EXP #3275 3 COLUMBIA THE PANTRY INC Yes Yes BP BRANDED ULS2 KANGAROO EXP #3261 3 RICHMOND THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #3262 3434 WRIGHTBORO RICHMOND THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #3263 4 RICHMOND THE PANTRY INC Yes No KANGAROO EXP #463 MONTGOMERY THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #3048 9 HOKE THE PANTRY INC Yes No KANGAROO EXP #3050 CUMBERLAND THE PANTRY INC Yes No NO DIESEL KANGAROO EXP # 3284 GREENVILLE THE PANTRY INC Yes No KANGAROO EXP #3101 2 ORANGE THE PANTRY INC Yes No NO DIESEL KANGAROO EXP #3264 2 RICHMOND THE PANTRY INC Yes No KANGAROO EXP #336 5 CUMBERLAND THE PANTRY INC Yes No KANGAROO EXP #3029 CUMBERLAND THE PANTRY INC Yes No KANGAROO EXP #3254 1 LEXINGTON THE PANTRY INC Yes No KANGAROO EXP # 3842 7-501 MOORE THE PANTRY INC Yes No KANGAROO EXP # 3841 2 MOORE THE PANTRY INC Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3843 4 LEE THE PANTRY INC Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3839 1 CHATHAM THE PANTRY INC Yes No NO DIESEL KANGAROO EXP # 3840 MOORE THE PANTRY INC Yes No KANGAROO EXP #323 3 LEXINGTON AOC SWEETWATER Yes No KANGAROO EXP #574 2 RICHLAND AOC SWEETWATER Yes No KANGAROO EXP #332 3 LEXINGTON AOC SWEETWATER Yes No KANGAROO EXP #105 LEE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #150 RANDOLPH GRNSBORO NC-MAGLN MRKT FRNDSHP Yes No KANGAROO EXP #258 3 LEE CITGO-SELMA Yes No KANGAROO EXP #445 RICHLAND AOC SWEETWATER Yes Yes BP BRANDED ULS2 KANGAROO EXP #497 2 RICHLAND AOC SWEETWATER Yes No KANGAROO EXP #775 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP #478 1 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP #3989 6 COLLIER PORT EVERGLADES FL-BP Yes Yes BP BRANDED ULS2 KANGAROO EXP #366 LEE CITGO-SELMA Yes No NO DIESEL KANGAROO EXP # 3844 2 LEE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3848 2 DUVAL AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP #2904 2 VOLUSIA TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP#2050 1 VOLUSIA TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP #2908 8 MARION MARATHON ASHLAND - TAMPA Yes No KANGAROO EXP #2408 3930 SR44 VOLUSIA AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP #2102 2 VOLUSIA TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP #2104 1 VOLUSIA AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP#2525 1 VOLUSIA AOC JACKSONVILLE Yes No KANGAROO EXP#2290 19 LAKE TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP#2074 2 VOLUSIA TAFT FL KINDER MORGAN Yes No KANGAROO EXP # 2612 2 VOLUSIA AOC JACKSONVILLE Yes No KANGAROO EXP #3858 SUMNER AOC NASHVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP #3255 3 RICHMOND AOC SWEETWATER Yes No KANGAROO EXP #3305 937QUEEN CITY PRKW HALL AOC-DORAVILLE #1 Yes Yes BP BRANDED ULS2 KANGAROO EXP #3316 1 CLARKE AOC-DORAVILLE #1 Yes No KANGAROO EXP #3320 CLARKE AOC-DORAVILLE #1 Yes No NO DIESEL KANGAROO EXP #3323 2 HALL AOC-DORAVILLE #1 Yes No NO DIESEL KANGAROO EXP #3326 1 HENRY AOC-DORAVILLE #1 Yes Yes BP BRANDED ULS2 KANGAROO EXP #3343 2 HENRY AOC-DORAVILLE #1 Yes No KANGAROO EXP #3863 1 LAFAYETTE VALERO -MEMPHIS Yes No KANGAROO EXP #3861 PANOLA VALERO -MEMPHIS Yes Yes BP BRANDED ULS2 KANGAROO EXP #3862 TATE VALERO -MEMPHIS Yes No KANGAROO EXP #3864 PANOLA VALERO -MEMPHIS Yes Yes BP BRANDED ULS2 KANGAROO EXP #3914 17 ALACHUA AOC JACKSONVILLE Yes No KANGAROO EX #1503 SPARTANBURG AOC SPARTANBURG Yes No KANGAROO EXP #3870 BERKELEY COLONIAL - CHARLESTON Yes No KANGAROO EXP #3875 1 BERKELEY COLONIAL - CHARLESTON Yes No KANGAROO EXP #3876 15 COLLETON COLONIAL - CHARLESTON Yes No KANGAROO EXP #3891 1 DOUGHERTY AOC ALBANY Yes Yes BP BRANDED ULS2 KANGAROO EXP #3909 1 SUMTER AOC ALBANY Yes No PANTRY # 3065 1 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP # 3489 7 DURHAM AOC SELMA Yes No KANGAROO EXP # 816 1 WAKE AOC SELMA Yes No NO DIESEL KANGAROO EXP # 914 1 WAKE AOC SELMA Yes No NO DIESEL KANGAROO EXP #403 2- WO HORRY COLONIAL - CHARLESTON Yes No KANGAROO EXP #437 6 NEW HANOVER WILMINGTON NC-Hess Yes No CORNER STOP 4707 6 NEW HANOVER WILMINGTON NC-Hess Yes No KANGAROO EXP #464 2- MEDIC NEW HANOVER WILMINGTON NC-Hess Yes No KANGAROO EXP #484 5 NEW HANOVER WILMINGTON NC-Hess Yes No KANGAROO EXP #3135 BRUNSWICK WILMINGTON NC-Hess Yes No KANGAROO EXP #301 3 GEORGETOWN COLONIAL - CHARLESTON Yes No KANGAROO EXP #791 GEORGETOWN COLONIAL - CHARLESTON Yes No KANGAROO EXP #792 2 HORRY COLONIAL - CHARLESTON Yes No KANGAROO EXP #819 4 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP #853 2 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP #850 WAKE AOC SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 820 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 887 2 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP # 911 6 JASPER COLONIAL - SAVANNAH Yes No KANGAROO EXP # 912 2 JASPER COLONIAL - SAVANNAH Yes Yes BP BRANDED ULS2 KANGAROO EXP # 430 1 BEAUFORT COLONIAL - SAVANNAH Yes Yes BP BRANDED ULS2 KANGAROO EXP # 877 2 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP # 594 1 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 881 6 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP # 448 1 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP # 593 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 288 2 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 492 1 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP # 788 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 845 9 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 848 1 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 880 1 CHARLESTON COLONIAL - CHARLESTON Yes No NO DIESEL KANGAROO EXP # 839 42 CENTER STREET CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 498 5 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP # 879 2 BERKELEY COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP # 400 85 POPE AVE BEAUFORT COLONIAL - SAVANNAH Yes No NO DIESEL KANGAROO EXP # 883 6 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP #3491 49 BLACKGUM RD GEORGETOWN COLONIAL - CHARLESTON Yes No KANGAROO EXP # 3092 2 WAKE AOC SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3093 3 DURHAM AOC SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3095 4 WAKE AOC SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3102 ORANGE GRNSBORO NC-MAGLN MRKT FRNDSHP Yes No KANGAROO EXP # 3128 10 JOHNSTON CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 846 1 WAKE AOC SELMA Yes No KANGAROO EXP #457 WAKE AOC SELMA Yes No NO DIESEL KANGAROO EXP #104 4 DURHAM AOC SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3362 2 BERKELEY COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3272 4 LEXINGTON AOC SWEETWATER Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3274 LEXINGTON AOC SWEETWATER Yes No KANGAROO EXP # 3267 5 LEXINGTON AOC SWEETWATER Yes Yes BP BRANDED ULS2 KANGAROO EXP # 842 5 LEXINGTON AOC SWEETWATER Yes No NO DIESEL KANGAROO EXP #3125 ONSLOW WILMINGTON NC-Hess Yes Yes BP BRANDED ULS2 KANGAROO EXP # 273 3 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP # 3064 3 HORRY WILMINGTON NC-Hess Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3070 2 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP # 3241 1 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP #3061 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP # 3066 4 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP # 3484 1 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP # 3062 1 HORRY WILMINGTON NC-Hess Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3228 1 HORRY WILMINGTON NC-Hess Yes No NO DIESEL KANGAROO EXP # 3049 7 BRUNSWICK WILMINGTON NC-Hess Yes No KANGAROO EXP # 3058 10 GEORGETOWN COLONIAL - CHARLESTON Yes No KANGAROO EXP # 3067 HWY 17 BYPASS PENDER GEORGETOWN COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP # 921 1 WAYNE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3119 1 JOHNSTON CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3077 EDGECOMBE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3079 5 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3080 1 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3081 3 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3085 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3106 1 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 CAMPUS STORE # 799 PITT CITGO-SELMA Yes No KANGAROO EXP # 827 2 PITT CITGO-SELMA Yes No KANGAROO EXP # 895 1 PITT CITGO-SELMA Yes No KANGAROO EXP # 900 4 PITT CITGO-SELMA Yes No KANGAROO EXP # 452 3 RICHLAND AOC SWEETWATER Yes No NO DIESEL KANGAROO EXP # 399 1 LEXINGTON AOC SWEETWATER Yes No KANGAROO EXP # 470 4 RICHLAND AOC SWEETWATER Yes No KANGAROO EXP #161 1 ALAMANCE GREENSBORO NC-Transmontaigne Yes No KANGAROO EXP # 426 GUILFORD GREENSBORO NC-Transmontaigne Yes No KANGAROO EXP # 1223 5 ALACHUA AOC JACKSONVILLE Yes No KANGAROO EXP # 1231 3 DUVAL AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP # 1282 11 DUVAL AOC JACKSONVILLE Yes No NO DIESEL KANGAROO EXP # 1303 2 ALACHUA AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP # 1304 5 ALACHUA AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6082 1 VOLUSIA AOC JACKSONVILLE Yes No NO DIESEL KANGAROO EXP # 6173 7 DUVAL AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6270 4 ALACHUA AOC JACKSONVILLE Yes No KANGAROO EXP # 6161 34 SW 250TH ST ALACHUA AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3005 5 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP # 795 2 FORSYTH GREENSBORO NC-Transmontaigne Yes No KANGAROO EXP # 3014 2 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP # 3001 2 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP # 3002 1 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP # 486 6 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP # 456 8 CUMBERLAND CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3017 CUMBERLAND CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3007 1 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP # 3042 1 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP # 3041 5762 RAMSEY CUMBERLAND CITGO-SELMA Yes No NO DIESEL KANGAROO EXP # 174 CHATHAM GREENSBORO NC-Transmontaigne Yes No KANGAROO EXP # 892 1 ONSLOW WILMINGTON NC-Hess Yes No KANGAROO EXP #3126 2 ONSLOW WILMINGTON NC-Hess Yes Yes BP BRANDED ULS2 KANGAROO EXP # 825 2 ONSLOW WILMINGTON NC-Hess Yes No KANGAROO EXP # 3219 1 DILLON CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3222 DILLON CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #931 JOHNSTON CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3217 MARION CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 182 ROWAN GREENSBORO NC-Transmontaigne Yes No NO DIESEL KANGAROO EXP # 3442 3 DURHAM AOC SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3098 4 WAKE AOC SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3363 3 BERKELEY COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #3015 3 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP #3006 CUMBERLAND CITGO-SELMA Yes No KANGAROO EXP #3059 5 HORRY WILMINGTON NC-Hess Yes No KANGAROO EXP #3625 1 WILSON AOC NASHVILLE Yes No NO DIESEL KANGAROO EXP #6158 1 NASSAU AOC JACKSONVILLE Yes No KANGAROO EXP #1200 10 DUVAL AOC JACKSONVILLE Yes No NO DIESEL KANGAROO EXP #1222 12 DUVAL AOC JACKSONVILLE Yes No NO DIESEL KANGAROO EXP #408 31 ARROW ROAD BEAUFORT COLONIAL - SAVANNAH Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3637 2 FLOYD ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 EZ MART #4711 1 FLOYD ATLANTA GA-BP (Chattahoochee) Yes No KANGAROO EXP # 3640 1 FLOYD ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3647 1 FLOYD ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3653 1 BARTOW ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3655 2 FLOYD ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3656 WHITFIELD ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3659 1 FLOYD ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3669 BARTOW ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP # 3644 5 COBB ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3630 14 D MARK CUMMINGS R JASPER COLONIAL - SAVANNAH Yes No KANGAROO EXP #3494 11 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3496 9 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3498 8 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3501 4 WHITFIELD AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3506 2 WALKER AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3508 1 WALKER AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3517 6 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3518 NORTH HIGHWAY 41 GORDON ATLANTA GA-BP (Chattahoochee) Yes No NO DIESEL KANGAROO EXP #3521 CHATTOOGA ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3523 1 WHITFIELD AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3524 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3525 WHITFIELD AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3527 2 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3540 1 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3541 1 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3544 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3555 1 WALKER AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3556 4 MARION AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3557 4 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3559 1 COFFEE AOC NASHVILLE Yes No KANGAROO EXP #3569 8 RHEA AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3575 8 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No DISCOUNT MART #4710 4 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3581 3 WHITFIELD AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3603 1 BRADLEY AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3497 5 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3502 3 WHITFIELD AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3503 5 CATOOSA AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3511 WALKER AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3512 2 WHITFIELD AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3515 8 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3520 11 CHATTOOGA ATLANTA GA-BP (Chattahoochee) Yes No KANGAROO EXP #3522 3 FLOYD ATLANTA GA-BP (Chattahoochee) Yes No KANGAROO EXP #3534 1 WALKER AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3536 4 FLOYD ATLANTA GA-BP (Chattahoochee) Yes No KANGAROO EXP #3539 6224-A HIXSON PIKE HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3545 5 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3547 4 BRADLEY AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3549 FLOYD AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3550 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3552 3 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3558 SEQUATCHIE AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3573 8 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3574 13 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3576 4 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3577 3 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3587 3 CATOOSA AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3507 WALKER AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3588 9 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3589 BRADLEY AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3590 2 WHITFIELD AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3591 1 MARION AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3598 MT VERD ROAD MC MINN AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3604 1 WHITFIELD AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3605 5 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3607 6 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3614 7 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3616 4 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3553 5 CATOOSA AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3592 2 BRADLEY AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3593 2 BRADLEY AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3597 6 POLK AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3510 WALKER AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3537 4 FLOYD AOC-DORAVILLE #1 Yes No KANGAROO EXP #3596 5 POLK AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #1233 FLAGLER AOC JACKSONVILLE Yes No KANGAROO EXP #1235 LAKE TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP #1238 14 MARION MARATHON ASHLAND - TAMPA Yes Yes BP BRANDED ULS2 KANGAROO EXP #1242 17 MARION MARATHON ASHLAND - TAMPA Yes Yes BP BRANDED ULS2 KANGAROO EXP #1259 12 MARION TAFT FL KINDER MORGAN Yes No KANGAROO EXP #1279 2 ST JOHNS AOC JACKSONVILLE Yes No KANGAROO EXP #1299 4 ST JOHNS AOC JACKSONVILLE Yes No KANGAROO EXP # 1309 GILCHRIST AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP # 2907 5 MARION MARATHON ASHLAND - TAMPA Yes No KANGAROO EXP # 3478 9 PITTSYLVANIA GREENSBORO NC-Transmontaigne Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6079 24 LAKE AOC JACKSONVILLE Yes No NO DIESEL KANGAROO EXP # 6086 1 BREVARD TAFT FL KINDER MORGAN Yes No KANGAROO EXP # 6087 2 BREVARD TAFT FL KINDER MORGAN Yes No KANGAROO EXP # 6131 4 BREVARD TAFT FL KINDER MORGAN Yes No KANGAROO EXP # 6177 4 MARION MARATHON ASHLAND - TAMPA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6179 4 ST JOHNS AOC JACKSONVILLE Yes No KANGAROO EXP # 6183 CITRUS MARATHON ASHLAND - TAMPA Yes No KANGAROO EXP # 6229 2 BREVARD TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6263 4 ST JOHNS AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP 6272 PUTNAM AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6279 6 CITRUS MARATHON ASHLAND - TAMPA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6292 6 BREVARD TAFT FL KINDER MORGAN Yes No KANGAROO EXP # 6512 13 HERNANDO MARATHON ASHLAND - TAMPA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6513 BREVARD TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6516 13 PASCO MARATHON ASHLAND - TAMPA Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6528 BREVARD TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6537 PUTNAM AOC JACKSONVILLE Yes Yes BP BRANDED ULS2 KANGAROO EXP # 6542 3 BREVARD TAFT FL KINDER MORGAN Yes Yes BP BRANDED ULS2 KANGAROO EXP #3561 4 CATOOSA AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3546 3 BRADLEY AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3554 BARTOW ATLANTA GA-BP (Chattahoochee) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3621 2 BEDFORD AOC NASHVILLE Yes No KANGAROO EXP #3623 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3624 2 HAMILTON AOC-CHATTANOOGA (TYNER) Yes No NO DIESEL KANGAROO EXP #3628 2 BRADLEY AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3586 4 POLK AOC-CHATTANOOGA (TYNER) Yes No KANGAROO EXP #3886 3 WAKE AOC SELMA Yes No KANGAROO EXP #3720 2 FLOYD ATLANTA GA-BP (Chattahoochee) Yes No KANGAROO EXP # 3692 2 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #869 8 WAKE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #906 1 CARTERET CITGO-SELMA Yes No NO DIESEL KANGAROO EXP #907 BEAUFORT COLONIAL - SAVANNAH Yes No KANGAROO EXP #927 WAYNE CITGO-SELMA Yes No KANGAROO EXP #929 PITT CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #930 1 ONSLOW WILMINGTON NC-Hess Yes No KANGAROO EXP #934 1 CRAVEN CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #277 71 MATHEWS DR BEAUFORT COLONIAL - SAVANNAH Yes No NO DIESEL KANGAROO EXP #875 3 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #882 5 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP #878 10 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #442 3 LEXINGTON AOC SWEETWATER Yes No KANGAROO EXP #884 2 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #490 1 BEAUFORT COLONIAL - SAVANNAH Yes No KANGAROO EXP #822 3 RICHLAND AOC SWEETWATER Yes No KANGAROO EXP #886 4 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #794 1 DORCHESTER COLONIAL - CHARLESTON Yes No KANGAROO EXP #787 1 GUMTREE RD BEAUFORT COLONIAL - SAVANNAH Yes No NO DIESEL KANGAROO EXP #917 1 BEAUFORT COLONIAL - SAVANNAH Yes No NO DIESEL KANGAROO EXP #928 WAYNE CITGO-SELMA Yes No NO DIESEL KANGAROO EXP #818 HWY 86 ORANGE GREENSBORO NC-Transmontaigne Yes No KANGAROO EXP #823 5 WAKE AOC SELMA Yes No NO DIESEL KANGAROO EXP #826 4 PITT CITGO-SELMA Yes No KANGAROO EXP #854 1 WILSON CITGO-SELMA Yes No KANGAROO EXP #864 GUILFORD GREENSBORO NC-Transmontaigne Yes No KANGAROO EXP #873 2 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #893 PITT CITGO-SELMA Yes No NO DIESEL KANGAROO EXP #438 1 LEE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #467 1 BRUNSWICK WILMINGTON NC-Hess Yes No KANGAROO EXP #355 LEE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #334 1 HORRY COLONIAL - CHARLESTON Yes No KANGAROO EXP #918 CARTERET CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #920 2 WAYNE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #924 WAYNE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #925 1 WAYNE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3018 ROBESON CITGO-SELMA Yes No NO DIESEL KANGAROO EXP #3076 LENOIR CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3078 7 NASH CITGO-SELMA Yes No KANGAROO EXP #3083 PITT CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3084 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3087 1 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3090 EDGECOMBE CITGO-SELMA Yes No KANGAROO EXP #3096 3 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3099 1 PITT CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3100 6 WAKE AOC SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3117 3 NASH CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #855 6 PALMETTO BAY BEAUFORT COLONIAL - SAVANNAH Yes No NO DIESEL KANGAROO EXP #894 WAYNE Yes No NO DIESEL KANGAROO EXP #919 1 WAYNE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #922. 2 WAYNE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #862 BEAUFORT COLONIAL - SAVANNAH Yes No KANGAROO EXP #3245 AIKEN AOC SWEETWATER Yes No KANGAROO EXP #3250 AIKEN AOC SWEETWATER Yes Yes BP BRANDED ULS2 KANGAROO EXP #3251 1 AIKEN AOC SWEETWATER Yes Yes BP BRANDED ULS2 KANGAROO EXP #3257 2 AIKEN AOC SWEETWATER Yes Yes BP BRANDED ULS2 KANGAROO EXP #3248 AIKEN AOC SWEETWATER Yes Yes BP BRANDED ULS2 KANGAROO EXP #3303 2 WAKE AOC SELMA Yes No KANGAROO EXP #3301 11-501- HW MOORE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3300 12 LEE CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #3298 - HWY CHATHAM GREENSBORO NC-Transmontaigne Yes Yes BP BRANDED ULS2 KANGAROO EXP #3297 -HWY 64 CHATHAM GRNSBORO NC-MAGLN MRKT FRNDSHP Yes Yes BP BRANDED ULS2 KANGAROO EXP #3353 1 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #3354 5 CHARLESTON COLONIAL - CHARLESTON Yes Yes BP BRANDED ULS2 KANGAROO EXP #3358 1 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP #3359 1 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP #3377 1B REGENCY PKWY BEAUFORT COLONIAL - SAVANNAH Yes Yes BP BRANDED ULS2 KANGAROO EXP #3419 2 PITT CITGO-SELMA Yes Yes BP BRANDED ULS2 KANGAROO EXP #1522 1 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP #1520 CHARLESTON COLONIAL - CHARLESTON Yes No KANGAROO EXP #3602 6 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #3570 6 HAMILTON AOC-CHATTANOOGA (TYNER) Yes Yes BP BRANDED ULS2 KANGAROO EXP #849 2 RICHLAND AOC SWEETWATER Yes No
